DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 12/22/2020.
Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claim 22-41 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 40, the phrase “said status comprises a type of staple cartridge” renders claim 40 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 27 paragraph 221 of the Specification as originally filed, the processor is configured to compare various parameters to determine whether the component is authentic and/or proper, including component model/type.  The Specification does not disclose the status of the surgical stapling tool displayed on the touch-sensitive interface comprises a type of said staple cartridge.  Therefore, the features is considered new matter.
Regarding claim 41, the phrase “said status comprises a color of staple cartridge” renders claim 41 to be non-complying with the written description requirement because .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-39 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV (2012/0205421) (referred to as Shelton) in view of references Zemlok et al. (2009/0090763) and Farritor et al. (2008/0221591).
Regarding claim 22, Shelton disclose a robotic surgical system (1000), comprising:
a surgical robot (1106);
a surgical stapling tool (1200), comprising:
a housing (1301) comprising an interface (1230) for attachment to said robot (1106), wherein the interface comprises:
a first rotatable input (1304);

a third rotatable input (1304);
a shaft (2008) from said housing (1301);
an end effector (2012) extending from said shaft (2008), wherein said end effector (2012) comprises:
an anvil jaw (2024); and
a staple cartridge jaw (2022) comprising deployable staples; and
a firing drive (2200) operably couple to said first rotatable input (1304); 
wherein said firing drive (2200) comprises a firing member (2032) configured to move within said end effector (2012) during a staple firing stroke;
an electric motor (1120) configured to drive said firing drive (2200); and
a power source (page 23 paragraph 243) configured to supply current to said electric motor.
(Figures 13-22 and Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose a current detection circuit, a surgical visualization system, and a touch-sensitive interface.
Zemlok et al. disclose a surgical stapling tool (10) comprising a motor control system (115), wherein the motor control system (115) comprises: a current detector (430) configured to detect the current being supplied to the motor (200), a pulse width modulation circuit (page 4 paragraph 57) configured to control the motor (200) based on 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the motor control system of Shelton by incorporating the current detector, pulse width modulation circuit, and user interface since page 1 paragraph 7 of Zemlok et al. states such a modification would provide feedback to the user and allow for automatic adjustments of the stapler in response to the feedback.
Farritor et al. (2008/0221591) disclose a surgical device comprises a console (12) configured to receive feedback information, a camera (90) configured to send images to the console (12), and a touch-sensitive interface (page 7 paragraph 80) configured to transmit information from the user to the console. (Page 3 paragraph 51, Page 5 paragraph 60, Page 6 paragraph 69, Page 7 paragraph 80)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Shelton by incorporating the console, camera, and touch-sensitive interface since page 1 paragraph 6 of Farritor et al. states such a modification would allow a robotic device to be completely within a body cavity.
On page 42 paragraph 343 of Shelton, IV, the display (1002) is provided with feedback information in order to provide the user with visual information of end effector.  When modifying the system of Shelton, IV by incorporating the console, camera, and 
Regarding claim 23, Shelton modified by Zemlok et al. and Farritor et al. disclose the touch-sensitive interface (Farritor et al. – page 7 paragraph 80) is configured to receive an input from a user of said robotic surgical system. (Farritor et al. – page 7 paragraph 80)
Regarding claim 24, Shelton modified by Zemlok et al. and Farritor et al. disclose said staple cartridge jaw (Shelton – 2022) comprises a replaceable staple cartridge (Shelton – 2034). (Shelton – Page 10 paragraph 182)
Regarding claim 25, Shelton modified by Zemlok et al. and Farritor et al. disclose said status of said surgical stapling tool comprises an attachment status of said end effector (Shelton – 2012) with respect to said shaft (Shelton – 2008). (Zemlok et al. – Page 8 paragraph 102, Page 9 paragraph 103, 105)
Regarding claim 26, Shelton modified by Zemlok et al. and Farritor et al. disclose said status of said surgical stapling tool comprises a firing status of said firing drive (Shelton – 2200). (Zemlok et al. – Page 11 paragraph 129)
Regarding claim 27, Shelton modified by Zemlok et al. and Farritor et al. disclose said status of said surgical stapling tool comprises firing force exerted by said firing member (Shelton – 2032), (Zemlok et al. – Page 10 paragraph 122)
Regarding claim 28, Shelton modified by Zemlok et al. and Farritor et al. disclose a pulse width modulation circuit (Zemlok et al. – page 4 paragraph 57) for controlling said firing force exerted by said firing member (Shelton – 2032). (Zemlok et al. – Page 4 paragraph 57)
Regarding claim 29, Shelton disclose a surgical system (1000), comprising:
a surgical stapling tool (1200), comprising:
a shaft (2008);
an end effector (2012) extending from said shaft (2008); and
a firing member (2032) configured to move within said end effector (2012);
an electric motor (1120) configured to drive said firing member (2032); and
a power source (page 23 paragraph 243) configured to supply current to said electric motor.
(Figures 13-22 and Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose a current detection circuit, a camera, and a touch-sensitive interface.
Zemlok et al. disclose a surgical stapling tool (10) comprising a motor control system (115), wherein the motor control system (115) comprises: a current detector (430) configured to detect the current being supplied to the motor (200), a pulse width modulation circuit (page 4 paragraph 57) configured to control the motor (200) based on the detected current, and a user interface (120) configured to provide feedback of the status of the tool (10). (Page 4 paragraph 57, 60, Page 5, paragraph 67, Page 8 paragraph 102, Page 9 paragraph 103, Page 10 paragraph 122-123)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the motor control system of Shelton by incorporating the current detector, pulse width modulation 
Farritor et al. (2008/0221591) disclose a surgical device comprises a console (12) configured to receive feedback information, a camera (90) configured to send images to the console (12), and a touch-sensitive interface (page 7 paragraph 80) configured to transmit information from the user to the console. (Page 3 paragraph 51, Page 5 paragraph 60, Page 6 paragraph 69, Page 7 paragraph 80)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Shelton by incorporating the console, camera, and touch-sensitive interface since page 1 paragraph 6 of Farritor et al. states such a modification would allow a robotic device to be completely within a body cavity.
On page 42 paragraph 343 of Shelton, IV, the display (1002) is provided with feedback information in order to provide the user with visual information of end effector.  When modifying the system of Shelton, IV by incorporating the console, camera, and touch-sensitive interface as taught by Farritor et al., the touch-sensitive interface is interpreted to display the image from the camera and information of the end effector.
Regarding claim 30, Shelton modified by Zemlok et al. and Farritor et al. disclose said surgical system (Shelton – 1000) comprises a surgical robot (Shelton – 1106). (Shelton – Page 9 paragraph 176)
Regarding claim 31, Shelton modified by Zemlok et al. and Farritor et al. disclose a housing (1301) comprising an interface (1230) for attachment to said surgical robot (1106). (Shelton – Page 9 paragraph 178)
Regarding claim 32, Shelton modified by Zemlok et al. and Farritor et al. disclose a pulse width modulation circuit (Zemlok et al. – page 4 paragraph 57) for controlling the speed of the firing member (Shelton – 2032). (Zemlok et al. – Page 4 paragraph 57)
Regarding claim 33, Shelton modified by Zemlok et al. and Farritor et al. disclose the touch-sensitive interface (Farritor et al. – page 7 paragraph 80) is configured to receive an input. (Farritor et al. – page 7 paragraph 80)
Regarding claim 34, Shelton disclose a robotic surgical system (1000), comprising:
a robot (1106);
a surgical stapling tool (1200), comprising:
a housing (1301) comprising an interface (1230) for attachment to said robot (1106), wherein the interface comprises:
a first rotatable input (1304);
a second rotatable input (1304);
a third rotatable input (1304);
a shaft (2008) from said housing (1301);
an end effector (2012) replaceably extending from said shaft (2008), wherein said end effector (2012) comprises:
an anvil jaw (2024); and

a firing drive (2200) operably couple to said first rotatable input (1304); 
wherein said firing drive (2200) comprises a firing member (2032) configured to move within said end effector (2012) during a staple firing stroke;
an electric motor (1120) configured to drive said firing member (2032); and
a power source (page 23 paragraph 243) configured to supply current to said electric motor.
(Figures 13-22 and Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243, Page 27 paragraph 265)
However, Shelton does not disclose a load detection circuit, a surgical visualization system, and a touch-sensitive interface.
Zemlok et al. disclose a surgical stapling tool (10) comprising a motor control system (115), wherein the motor control system (115) comprises: a current detector (430) configured to detect the load on the motor (200), a pulse width modulation circuit (page 4 paragraph 57) configured to control the motor (200) based on the detected current, and a user interface (120) configured to provide feedback of the status of the tool (10). (Page 4 paragraph 57, 60, Page 5, paragraph 67, Page 8 paragraph 102, Page 9 paragraph 103, Page 10 paragraph 122-123)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the motor control system of Shelton by incorporating the current detector, pulse width modulation 
Farritor et al. (2008/0221591) disclose a surgical device comprises a console (12) configured to receive feedback information, a camera (90) configured to send images to the console (12), and a touch-sensitive interface (page 7 paragraph 80) configured to transmit information from the user to the console. (Page 3 paragraph 51, Page 5 paragraph 60, Page 6 paragraph 69, Page 7 paragraph 80)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Shelton by incorporating the console, camera, and touch-sensitive interface since page 1 paragraph 6 of Farritor et al. states such a modification would allow a robotic device to be completely within a body cavity.
On page 42 paragraph 343 of Shelton, IV, the display (1002) is provided with feedback information in order to provide the user with visual information of end effector.  When modifying the system of Shelton, IV by incorporating the console, camera, and touch-sensitive interface as taught by Farritor et al., the touch-sensitive interface is interpreted to display the image from the camera and information of the end effector.
Regarding claim 35, Shelton modified by Zemlok et al. and Farritor et al. disclose the touch-sensitive interface (Farritor et al. – page 7 paragraph 80) is configured to receive an input. (Farritor et al. – page 7 paragraph 80)
Regarding claim 36, Shelton modified by Zemlok et al. and Farritor et al. disclose said staple cartridge jaw (Shelton – 2022) comprises a replaceable staple cartridge (Shelton – 2034). (Shelton – Page 10 paragraph 182)
Regarding claim 37, Shelton modified by Zemlok et al. and Farritor et al. disclose said status of said surgical stapling tool comprises an attachment status of said end effector (Shelton – 2012) with respect to said shaft (Shelton – 2008). (Zemlok et al. – Page 8 paragraph 102, Page 9 paragraph 103, 105)
Regarding claim 38, Shelton modified by Zemlok et al. and Farritor et al. disclose said status of said surgical stapling tool comprises a firing status of said firing drive (Shelton – 2200). (Zemlok et al. – Page 11 paragraph 129)
Regarding claim 39, Shelton modified by Zemlok et al. and Farritor et al. disclose said status of said surgical stapling tool comprises the load, (Zemlok et al. – Page 10 paragraph 122)

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV (2012/0205421) (referred to as Shelton '421) in view of references Zemlok et al. (2009/0090763) and Farritor et al. (2008/0221591) as applied to claim 24 above, and further in view of reference Shelton, IV (2011/0024478) (referred to as Shelton '478).
Regarding claim 40, Shelton ‘421 modified by Zemlok et al. and Farritor et al. disclose the claimed invention as stated above, but do not disclose the status comprises a type of said staple cartridge replaceably seated in the staple cartridge jaw.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified system of Shelton ‘421 by incorporating color type of cartridge in the end effector as taught by Shelton ‘478, since page 3 paragraph 22 of Shelton ‘478 states such a modification would assure minimal confusion as to what cartridge is in the end effector.
Regarding claim 41, Shelton ‘421 modified by Zemlok et al., Farritor et al., and Shelton ‘478 disclose the status comprises a color of said staple cartridge replaceably seated in said staple cartridge jaw. (Shelton ‘421 – Page 10 paragraph 182) (Shelton ‘478 – Page 2 paragraph 22)

Response to Arguments
The Amendments filed on 12/22/2020 have been entered.  Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claim 22-41 are pending in the application.

In response to the arguments of the objections towards the Drawings, in view of the amendments to the Drawings, Examiner withdraws the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the Specification, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Shelton, IV (2012/0205421) modified by references Zemlok et al. (2009/0090763) and Farritor et al. (2008/0221591), Examiner finds the arguments not persuasive.
Applicant states:
Without looking at the Subject Application as a roadmap, where do the cited references motivate one of ordinary skill in the art to make a touch-sensitive interface configured to display both images of the surgical site and a status of the surgical stapling tool?

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Shelton, IV is relied upon for the teaching of robotic system comprising a surgical robot, a stapling tool.  Zemlok et al. is relied upon for the teaching of a current detector and a pulse width modulation circuit in order to provide feedback to the user.  Farritor et al. is relied upon for the teaching of a console, camera, and touch-sensitive interface.
On page 42 paragraph 343 of Shelton, IV, the display (1002) is provided with feedback information in order to provide the user with visual information of end effector.  On page 1 paragraph 6, Farritor et al. disclose the display is provided with images of the robotic device in order to allow the robotic device to be positioned completely within the body cavity. Farritor et al. does not disclose that the touch-sensitive interface can only display images from the camera or teach away from having other information displayed on the touch-sensitive interface.  
Therefore, when modifying Shelton, IV by incorporating the console, camera, and touch-sensitive interface as taught by Farritor et al., the person of ordinary skill in the art would be motivated to have the display to show the image from the camera and information of the end effector.
Applicant states:
The teachings of Farritor ‘591 seek to maximize a clinician’s visual access to a surgical site.  The addition of instrument operational parameters onto the visual display 23 goes against the teachings of Farrirtor ‘591 by taking up space on the screen, thereby impeding and/or reducing the clinician’s view of the surgical site.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 25, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731